                                           Case 3:20-cv-01140-RS Document 4 Filed 06/22/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        ANTHONY DESEAN CURRY,
                                   7                                                    Case No. 20-cv-01140-RS (PR)
                                                      Petitioner,
                                   8
                                                v.                                      ORDER TO SHOW CAUSE
                                   9
                                        PATRICK L. COVELLO,
                                  10
                                                      Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                        INTRODUCTION
                                  14          Petitioner seeks federal habeas relief under 28 U.S.C. § 2254 from his state
                                  15   convictions and sentence. The petition for such relief is now before the Court for review
                                  16   pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases.
                                  17          The petition states a cognizable claim. Respondent shall file a response to the
                                  18   petition on or before October 5, 2020, unless an extension is granted.
                                  19          The petition appears untimely. Petitioner was convicted in 2008 and the instant
                                  20   federal petition was not filed until 2020, which is certainly outside the one-year statute of
                                  21   limitations period for filing a federal habeas petition. See 28 U.S.C. § 2244(d)(1).
                                  22   Respondent is directed to consider first if the petition is in fact untimely. If
                                  23   respondent concludes that it is untimely, he may file a motion to dismiss on such
                                  24   grounds, though he is not required to do so.
                                  25                                         BACKGROUND
                                  26          According to the petition, in 2008 a Contra Costa Superior Court jury convicted
                                  27   petitioner of attempted murder and assault with serious bodily injury. Various sentencing
                                  28   enhancement allegations were found true. A sentence of 34 years to life was imposed.
                                            Case 3:20-cv-01140-RS Document 4 Filed 06/22/20 Page 2 of 3




                                   1   Petitioner was denied relief on state judicial review.
                                   2                                             DISCUSSION
                                   3             This Court may entertain a petition for writ of habeas corpus “in behalf of a person
                                   4   in custody pursuant to the judgment of a State court only on the ground that he is in
                                   5   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                   6   § 2254(a). A district court considering an application for a writ of habeas corpus shall
                                   7   “award the writ or issue an order directing the respondent to show cause why the writ
                                   8   should not be granted, unless it appears from the application that the applicant or person
                                   9   detained is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is appropriate
                                  10   only where the allegations in the petition are vague or conclusory, palpably incredible, or
                                  11   patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).
                                  12             As grounds for federal habeas relief, petitioner claims his sentence violates his
Northern District of California
 United States District Court




                                  13   federal constitutional rights. When liberally construed, these allegations state a claim for
                                  14   relief.
                                  15                                            CONCLUSION
                                  16             1. The Clerk shall serve electronically a copy of this order upon the respondent and
                                  17   the respondent’s attorney, the Attorney General of the State of California, at the following
                                  18   email address: SFAWTParalegals@doj.ca.gov. The petition and the exhibits thereto are
                                  19   available via the Electronic Case Filing System for the Northern District of California.
                                  20   The Clerk shall serve by mail a copy of this order on petitioner.
                                  21             2. On or before October 5, 2020, respondent shall file with the Court and serve on
                                  22   petitioner an answer conforming in all respects to Rule 5 of the Rules Governing Section
                                  23   2254 Cases, showing cause why a writ of habeas corpus should not be granted based on
                                  24   petitioner’s cognizable claims. Respondent shall file with the answer and serve on
                                  25   petitioner a copy of all portions of the state trial record that previously have been
                                  26   transcribed and that are relevant to a determination of the issues presented by the petition.
                                  27

                                  28                                                                            ORDER TO SHOW CAUSE
                                                                                                               CASE NO. 20-cv-01140-RS
                                                                                        2
                                            Case 3:20-cv-01140-RS Document 4 Filed 06/22/20 Page 3 of 3




                                   1          3. If petitioner wishes to respond to the answer, he shall do so by filing a traverse
                                   2   with the Court and serving it on respondent’s counsel within thirty (30) days of the date the
                                   3   answer is filed.
                                   4          4. In lieu of an answer, respondent may file, on or before October 5, 2020, a
                                   5   motion to dismiss on procedural grounds, as set forth in the Advisory Committee Notes to
                                   6   Rule 4 of the Rules Governing Section 2254 Cases. If respondent files such a motion,
                                   7   petitioner shall file with the Court and serve on respondent an opposition or statement of
                                   8   non-opposition within thirty (30) days of the date the motion is filed, and respondent shall
                                   9   file with the Court and serve on petitioner a reply within fifteen (15) days of the date any
                                  10   opposition is filed.
                                  11          5. Petitioner is reminded that all communications with the Court must be served on
                                  12   respondent by mailing a true copy of the document to respondent’s counsel.
Northern District of California
 United States District Court




                                  13          6. It is petitioner’s responsibility to prosecute this case. Petitioner must keep the
                                  14   Court and respondent informed of any change of address and must comply with the
                                  15   Court’s orders in a timely fashion. Failure to do so may result in the dismissal of this
                                  16   action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  17          7. Upon a showing of good cause, requests for a reasonable extension of time will
                                  18   be granted provided they are filed on or before the deadline they seek to extend.
                                  19          8. The filing fee has been paid. (Dkt. No. 3.)
                                  20          IT IS SO ORDERED.
                                  21                22 2020
                                       Dated: June ___,
                                                                                         _________________________
                                  22
                                                                                             RICHARD SEEBORG
                                  23                                                       United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28                                                                           ORDER TO SHOW CAUSE
                                                                                                              CASE NO. 20-cv-01140-RS
                                                                                     3
